Fourth Court of Appeals
                                  San Antonio, Texas
                                        January 7, 2019

                                     No. 04-17-00223-CV

                               Maria Lidia GONZALEZ, et al.,
                                         Appellants

                                               v.

                           ESTATE OF IDELFONSO RAMIREZ,
                                       Appellee

                  From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 6215
                          Honorable Jose A. Lopez, Judge Presiding


                                        ORDER
       The appellees’ unopposed first motion for extension of time to file response to motion for
rehearing is hereby GRANTED. Time is extended to January 14, 2019.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2019.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court